Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-7 are pending and have been examined in this application.
As of the date of this action, an information disclosure statement (IDS) has not been filed.
Response to Arguments
Applicant’s arguments, see (Remarks, pg. 4), filed 01/05/2022, with respect to claim 1-2, and 7 under claim objections and 112(b) rejections have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 
Applicant's arguments (Remarks, pg. 4-8) filed on 01/05/2022 with respect to the rejection of claim 1 and 3-7 under 103 over Tudisco in view of Pingel and claim 2 under 103 over Tudisco in view of Pingel and in further view of Peeples have been fully considered but they are not persuasive.  Applicant argues that Tudisco in view of Pingel fails to disclose or suggest that “Tudisco is markedly different from the fishing gaff hook present in claim 1. As Tudisco fails to teach or even suggest Applicants gaff hook featuring, a sleeve proximate to the second end and fixedly attached to the cylindrical body, wherein the sleeve had a width W1” as recited in claim 1. In which applicant also argues that Pingel fails to compensate for the deficiencies of Tudisco in which it is a fishing lure device. Applicant also argues that Tudisco teaches away from utilizing a fixedly attached sleeve since it explicitly requires the sleeve to be rotatable about an underlying brushing for its fishing gaff to function as intended. Applicant also argues “It should be noted that Pingel’s deformable sleeve would provide no expectation of success in a fishing gaff hook appliance given the loads experienced when hoisting a large fish with the fishing gaff.  A deformable sleeve would simply provide a point of failure, which is 
First, claim 1 recites “at least two parallel spaced brushings are spaced apart by at least W1, and wherein the fixedly attached sleeve is intermediate the at least two bushings spaced apart by W1” in their most general sense, without further specificity. Pingel on the other hand depicts what is broadly claimed as seen in the annotated Fig. 1 below. Pingel as show in Fig. 1 shows “at least two parallel spaced brushings” which are “spaced apart by W1” which what’s missing from Tudisco as stated in claim 1. In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combines and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining reference is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). With that being said, despite Pingel disclosing a structure associated with a fishing lure instead of a fishing gaff hook. Pingel discloses that is it old and well known in the art to utilize a rotatable connection comprising a two parallel spaced bushings (col. [0006], line 41, openings 47 associated adjacent the respective free opposite ends) on either end of a sleeve fixed to a body (col. [0006], lines 46-48, member 48 is mounted on the member 12 between the opposed free end portions of the member 44) since it is equivalent to the rotatable connection provided by the fixed bushings on either end of the rotatable sleeve of Tudsico and could be interchangeably used to provide the rotatable connection desired.

Thirdly, applicant argues “Notwithstanding the problems associated with using a deformable sleeve as noted above, the resulting combination would necessarily modify the principle of operation of Tudisco’s fishing gaff…Changing the rotatable sleeve to a stationary fixed sleeve would clearly change the principle of operation.  Moreover, Tudisco requires the presence of collars 5 and 6 to prevent axial movement of the sleeve relative to the underlying bushing.  In contrast, Pingel teaches a deformable sleeve that must slide along a portion of the length of a carrier to provide a fulcrum point and subsequently be deformed to provide fixed attachment to the carrier 12 at the fulcrum point position…”. The rotatable sleeve of Tudisco would be modified to have it be fixed and instead a fixed sleeve would be placed between rotatable bushings on either end of the sleeve as taught by Pingel.  The substitution of the rotatable eyelet of Tudisco which is attached to a rotatable sleeve bookended by fixed bushings for the reverse arrangement taught by Pingel of the fixed sleeve bookended by rotatable bushings would have been obvious to a person of ordinary skill in the art in order to provide a rotatable connection in one of many different manners of connection in order to achieve the same basic effect.
Fourthly, claim 2 recites “the second end comprises one or more grooves for receiving an o-ring“ in their most general sense, without further specificity. It is stated in Peeples in para. [0010], grooves 132 is formed around the circumference of the cylinder so as to hold o-rings 133. Peeples as shown would be able to perform the mechanics as stated in claim 2. In response to Applicant’s argument that Peeples grooves to hold o-ring is improper, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969).
Fifthly, applicant argues “Peeples fails to compensate for the deficiencies of Tudisco and Pingel…the grooves 132 and o-rings 133 as taught by Peeples relate to a plunger portion of its shock absorbing gaff.  The gaff does not include a rotatable eyelet never mind the featured rotatable eyelet as claimed by Applicants”. Examiner notes that Peeples was not relied upon as a modifying reference for any teaching of the rotatable eyelet and instead Peeples was relied upon for its disclosure of utilizing grooves and o-rings to form a detachable connection between two adjoining parts having the grooves and o-rings situated thereon.
In light of the above, the rejection of amended claims 1-2, and 7 and their dependents under 103 is proper and must be maintained. Applicant has not provided any additional arguments on the merits as to the rejection of the specific limitations in claims 3-6 their rejection is likewise maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (US 3991502 A) in view of Pingel (US 4815233 A).
Regarding claim 1, Tudisco discloses a fishing gaff hook (abstract, gaff useful in gaffing large fish), comprising: 
a cylindrical body (elongated shaft 3; fig. 1) including a first end (see annotated fig. 1 below) and a second end (see annotated fig. 1 below), 
wherein the cylindrical body (elongated shaft 3; fig. 1) has a curvilinear shape (see annotated fig. 1 below), wherein the first end (annotated fig. 1 below) comprises a terminal barb (barb 2; fig. 1) and the second end (annotated fig. 1 below) is configured to fixedly engage a rod (col. [0002], lines 52-56, see fig. 3, length of shaft 3 necessary that it extends when it is inserted into a handle); 
a sleeve (outer sleeve 7; fig. 1) proximate to the second end (annotated fig. 1 below) and, wherein the sleeve (outer sleeve 7; fig. 1) has a width W1 (see annotated fig. 1 below); 
and a rotatable eyelet (col. [0002], lines 63-68, aperture 9 located on member 8 that is freely rotatable around brushing 4) proximate to the second end (annotated fig. 1 below) and rotatably mounted (see again col. [0001], lines 32-36, aperture of the wing member in which it is mounted on the shaft such that it is freely rotatable around the shaft) on the cylindrical body (elongated shaft 3; fig. 1), wherein the rotatable eyelet (see again col. [0002], lines 63-68) comprises an eyelet body (wing member 8; fig. 1) including an aperture (aperture 9; fig. 1) 


    PNG
    media_image1.png
    780
    438
    media_image1.png
    Greyscale

(Tudisco annotated Fig. 1)

Tudisco does not appear to specifically disclose a sleeve fixedly attached to the cylindrical body. Also, Tudisco doesn’t teach at least two parallel spaced brushings in which the brushings are spaced apart by W1 and wherein the fixedly attached sleeve is intermediate the at least two brushings.
However, Pingel is in the field of fishing (abstract) and does teach a sleeve (member 48; fig. 1) fixedly attached to the cylindrical body (col. [0006], lines 45-48, member 48 is mounted on the flexible member 12 between the opposed free end portions of the member 44). While also teaching two parallel spaced brushing (col. [0006], line 41, openings 47 associated adjacent the respective free opposite ends) extending from the eyelet body (member 44, fig. 1), wherein at least two of the bushings (openings 47; fig. 1) are spaced apart by at least W1 (see Pingel annotated fig. 1 below), and wherein the sleeve is intermediate (col. [0006], lines 46-48, member 48 is mounted on the member 12 between the opposed free end portions of the member 44) the at least two bushings (openings 47; fig. 1) spaced apart by W1 (see Pingel annotated fig. 1 below).

    PNG
    media_image2.png
    446
    773
    media_image2.png
    Greyscale

(Pingel annotated Fig. 1)
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Tudisco with the general components of Pingel to include a sleeve fixedly attached to a cylindrical body between at least two bushings, wherein the at least two bushings are spaced apart by W1. Doing so wouldn’t provide a great improvement due to it being a mechanical variation used to achieve the same result as that of Tudisco.

Regarding claim 3, Tudisco as modified by Pingel, discloses wherein the curvilinear shape (see Tudisco annotated fig. 1 above) comprises compound bends (see Tudisco annotated fig. 1 above). 

Regarding claim 4, Tudisco as modified by Pingel, discloses wherein the curvilinear shape (see Tudisco annotated fig. 1 above) is j- shaped (see Tudisco annotated fig. 1 above). 

Regarding claim 5, Tudisco as modified by Pingel, discloses wherein the curvilinear shape (see Tudisco annotated fig. 1 above) is u- shaped (see Tudisco annotated fig. 1 above). 

Regarding claim 6, Tudisco as modified by Pingel, discloses wherein the cylindrical body (elongated shaft 3; fig. 1), the eyelet (aperture 9; fig. 1) and the sleeve (outer sleeve 7; fig. 1) comprise stainless steel or aluminum (col. [0003], lines 18-25, 29-31, The sizes and dimensions of the various components are not critical and may vary depending on factors, all materials used in the assembly used for high strength applications e.g. mild steel, stainless steel, etc. Handle 12 (constructed of steel, aluminum, etc.)). 

Regarding claim 7, Tudisco as modified by Pingel, discloses a fishing gaff hook assembly comprising a rod (handle 12; fig. 3) fixedly coupled (col. [0003], lines 45-46, in preparing to gaff the fish, shaft 3 is inserted into handle 12) to the second end (see Tudisco annotated fig. 1 above) of the cylindrical body. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingel (US 4815233 A) as applied to claim 1 above, and further in view of Peeples (US 20020100207 A1).

Regarding claim 2, Tudisco as modified by Pingel, discloses wherein the second end (shaft 33; fig. 4) comprises a pin (pin 42; fig. 4 or fig. 9) for engaging a slot opening in a rod (claim 8, shaft contains a pin, shaft and the handle comprises a tubular member having an internal channel adapted to detachably engage said portion of the pin). 
Tudisco as modified by Pingel, does not appear to specifically disclose one or more grooves for receiving an o-ring.
However, Peeples is in the field of fishing gaffs (abstract) and does teach one or more grooves (grooves 132; fig. 10) for receiving an o-ring (para. [0010], grooves 132 is formed around the circumference of the cylinder so as to hold o-rings 133)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Tudisco with the grooves for receiving an o-ring as taught by Peeples. Doing so would provide an air tight seal when combing a gaff with a rod (see Peeples, para. 50]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN KIM NGUYEN/Examiner, Art Unit 3647                                                                                                                                                                                                        

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647